EXHIBIT 10.3
PLEDGE AGREEMENT
          PLEDGE AGREEMENT, dated as of May 2, 2011 (as amended, restated,
modified and/or supplemented from time to time, this “Agreement”), made by each
of the undersigned pledgors (together with any other entity that becomes a party
hereto pursuant to Section 24(a) hereof, each a “Pledgor” and, collectively, the
“Pledgors”) and each of the undersigned issuers of Pledged Securities (together
with any other entity that becomes a party hereto pursuant to Section 24(b)
hereof, each an “Issuer” and, collectively, the “Issuers”), in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, together with any
successors and assigns in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties.
W I T N E S S E T H :
          WHEREAS, Corporate Property Associates 16 — Global Incorporated, a
Maryland corporation (the “REIT”), CPA 16 LLC, a Delaware limited liability
company (the “Operating Partnership”, and together with the REIT, the “Parent
Guarantors”), CPA 16 Merger Sub Inc., a Maryland corporation (the
“Borrower”),the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent have entered into a Credit Agreement, dated as of the date
hereof (as amended, modified, restated and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Loans to the Borrower, and
the issuance of Letters of Credit for the account of the REIT and/or one or more
of its Subsidiaries, all as contemplated therein;
          WHEREAS, it is a condition precedent to the effectiveness of the
Credit Agreement and the making of Loans and issuance of Letters of Credit
thereunder that each Pledgor shall have executed and delivered to the
Administrative Agent this Agreement; and
          WHEREAS, each Pledgor desires to execute this Agreement to satisfy the
condition described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the benefits accruing to each
Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the
Administrative Agent, for the benefit of the Secured Parties, and hereby
covenants and agrees with the Administrative Agent, for the benefit of the
Secured Parties, as follows:
          1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor
for the benefit of the Secured Parties to secure the Obligations.
          2. DEFINITIONS. All capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Credit Agreement. The
following capitalized terms used herein shall have the definitions specified
below:
          “Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

 



--------------------------------------------------------------------------------



 



          “Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.
          “Collateral” shall have the meaning given such term in Section 3.1
hereof.
          “Collateral Accounts” shall mean any and all deposit accounts in which
Cash Collateral is deposited and/or maintained.
          “Control Agreement” shall mean an agreement, in form and substance
satisfactory to the Administrative Agent, establishing the Administrative
Agent’s control (as defined in the UCC) with respect to any Collateral Account.
          “Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.
          “Instrument” shall have the meaning given such term in
Section 9-102(a)(47) of the UCC.
          “Location” of any Pledgor shall have the meaning given such term in
Section 9-307 of the UCC.
          “Membership Interest” shall mean the entire membership interest at any
time owned by any Pledgor in any limited liability company (other than a
Non-Borrowing Base Subsidiary).
          “Non-Borrowing Base Subsidiary” shall mean (a) any Subsidiary of the
REIT that (i) does not own all or any portion of any Eligible Investment
Property included in the Borrowing Pool and (ii) does not, directly or
indirectly, own any Equity Interests of any Subsidiary of the REIT who owns an
Eligible Investment Property included in the Borrowing Pool, (b) any Person that
is not a Subsidiary of the REIT, (c) the Operating Partnership and (d) the
Borrower.
          “Partnership Interest” shall mean the entire partnership interest
(whether general and/or limited partnership interests) at any time owned by any
Pledgor in any partnership (other than a Non-Borrowing Base Subsidiary).
          “Pledge Agreement Joinder” shall have the meaning given such term in
Section 24(a) of this Agreement.
          “Pledged LLC” shall mean any limited liability company (other than a
Non-Borrowing Base Subsidiary) in which any Pledgor owns a membership interest.
          “Pledged Membership Interests” shall mean all Membership Interests at
any time pledged or required to be pledged hereunder.
          “Pledged Partnership” shall mean any partnership (other than a
Non-Borrowing Base Subsidiary) in which any Pledgor owns a partnership interest.

2



--------------------------------------------------------------------------------



 



          “Pledged Partnership Interests” shall mean all Partnership Interests
at any time pledged or required to be pledged hereunder.
          “Pledged Securities” shall mean all Pledged Stock, Pledged Partnership
Interests, Pledged Membership Interests and Pledged Trust Interests.
          “Pledged Trust” shall mean any business trust, statutory trust or
other trust (other than a Non-Borrowing Base Subsidiary) in which any Pledgor
owns a Trust Interest.
          “Pledged Trust Interests” shall mean all Trust Interests at any time
pledged or required to be pledged hereunder.
          “Pledged Stock” shall mean all Stock at any time pledged or required
to be pledged hereunder.
          “Proceeds” shall have the meaning given such term in
Section 9-102(a)(64) of the UCC.
          “Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.
          “Securities” shall mean all of the Stock, Partnership Interests,
Membership Interests and Trust Interests.
          “Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.
          “Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
          “Stock” shall mean all of the issued and outstanding shares of capital
stock at any time owned by any Pledgor in any corporation (other than a
Non-Borrowing Base Subsidiary).
          “Termination Date” has the meaning given such term in Section 18(a)
hereof.
          “Trust Interest” shall mean the entire ownership interest at any time
owned by any Pledgor in any business trust, statutory trust or any other trust
(other than a Non-Borrowing Base Subsidiary).
          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York from time to time; provided that all references herein to specific
Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
          “Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

3



--------------------------------------------------------------------------------



 



          3. PLEDGE OF SECURITIES, ETC.
          3.1 Pledge. As security for the payment and performance in full of the
Obligations, each Pledgor does hereby grant, pledge, hypothecate, mortgage,
charge and assign to the Administrative Agent for the benefit of the Secured
Parties, and does hereby grant and create a continuing security interest in
favor of the Administrative Agent for the benefit of the Secured Parties in, all
of such Pledgor’s right, title and interest in and to the following, whether now
existing or hereafter from time to time acquired (collectively, the
“Collateral”):
     (i) all of the Securities owned or held by such Pledgor from time to time
and all options and warrants owned by such Pledgor from time to time to purchase
Securities (and all certificates or instruments evidencing such Securities);
     (ii) each Collateral Account, including any and all assets of whatever type
or kind deposited in any Collateral Account, whether now owned or hereafter
acquired, existing or arising (including, without limitation, all Financial
Assets, monies, checks, drafts, Instruments or interests therein of any type or
nature deposited or required by the Credit Agreement or any other Loan Document
to be deposited in such Collateral Account, and all investments and all
certificates and other instruments (including depository receipts, if any) from
time to time representing or evidencing the same, and all dividends, interest,
distributions, cash and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing);
     (iii) all of such Pledgor’s (x) Partnership Interests and all of such
Pledgor’s right, title and interest in each Pledged Partnership, (y) Membership
Interests and all of such Pledgor’s right, title and interest in each Pledged
LLC and (z) Trust Interests and all of such Pledgor’s right, title and interest
in each Pledged Trust, in each case including, without limitation:
     (a) all the capital thereof and its interest in all profits, losses and
other distributions to which such Pledgor shall at any time be entitled in
respect of such Partnership Interests, Membership Interests and/or Trust
Interests;
     (b) all other payments due or to become due such Pledgor in respect of such
Partnership Interests, Membership Interests and/or Trust Interests, whether
under any partnership agreement, limited liability company agreement, trust
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
     (c) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement or trust agreement, or at law, or otherwise
in respect of such Partnership Interests, Membership Interests, Trusts
Interests, Pledged Partnership, Pledged LLC and/or Pledged Trust;

4



--------------------------------------------------------------------------------



 



     (d) all present and future claims, if any, of such Pledgor against each
Pledged Partnership, Pledged LLC and Pledged Trust for moneys loaned or
advanced, for services rendered or otherwise;
     (e) all of such Pledgor’s rights under any partnership agreement, limited
liability company agreement, trust agreement or at law to exercise and enforce
every right, power, remedy, authority, option and privilege of such Pledgor
relating to the Partnership Interests, the Membership Interests and/or the Trust
Interests, including any power to terminate, cancel or modify any partnership
agreement, any limited liability company agreement or any trust agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of any Partnership Interests, Membership
Interests or Trust Interests and any Pledged Partnership, Pledged LLC or Pledged
Trust to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, amendment, waiver or approval, together with full power and authority
to demand, receive, enforce or collect any of the foregoing, to enforce or
execute any checks or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
     (f) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (iv) all Security Entitlements owned by such Pledgor from time to time in
any and all of the foregoing; and
     (v) all Proceeds of any and all of the foregoing.
          3.2 Procedures. (a) To the extent that any Pledgor at any time or from
time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall forthwith take the following
actions as set forth below:
     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Administrative Agent, endorsed to the Administrative Agent or endorsed in
blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Pledgor shall cause the issuer of such
Uncertificated Security to duly authorize, execute, and deliver to the
Administrative Agent, an agreement for the benefit of the Administrative Agent
and the other Secured Parties substantially in the form of Annex D

5



--------------------------------------------------------------------------------



 



hereto (appropriately completed to the satisfaction of the Administrative Agent
and with such modifications, if any, as shall be reasonably satisfactory to the
Administrative Agent) pursuant to which such issuer agrees to comply with any
and all instructions originated by the Administrative Agent without further
consent by the registered owner and not to comply with instructions regarding
such Uncertificated Security (and any Partnership Interests and Membership
Interests and Trust Interests issued by such issuer) originated by any other
Person other than a court of competent jurisdiction;
     (iii) with respect to any Collateral consisting of a Certificated Security,
Uncertificated Security, Partnership Interest, Membership Interest or Trust
Interest credited on the books of a Clearing Corporation or Securities
Intermediary (including a Federal Reserve Bank, Participants Trust Company or
The Depository Trust Company), such Pledgor shall promptly notify the
Administrative Agent thereof and shall promptly take (x) all actions required
(i) to comply with the applicable rules of such Clearing Corporation or
Securities Intermediary and (ii) to perfect the security interest of the
Administrative Agent pursuant hereto under applicable law (including, in any
event, under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and
(y) such other actions as the Administrative Agent deems necessary or desirable
to effect the foregoing; and
     (iv) with respect to a Partnership Interest, a Membership Interest or a
Trust Interest (other than a Partnership Interest, Membership Interest or Trust
Interest (x) credited on the books of a Clearing Corporation or Securities
Intermediary or (y) constituting an Uncertificated Security or a Certificated
Security), take the actions required by Section 3.2(b)(ii) hereof.
          (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor whereby or with respect
to which the Administrative Agent may obtain “control” thereof within the
meaning of Section 8-106 of the UCC (or under any provision of the UCC as the
same may be amended or supplemented from time to time, or under the laws of any
relevant State other than the State of New York), such Pledgor shall take all
actions as may be requested from time to time by the Administrative Agent so
that “control” of such Collateral is obtained and at all times held by the
Administrative Agent; and
     (ii) each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Administrative Agent), to
be filed in the relevant filing offices so that at all times the Administrative
Agent’s security interest pursuant hereto in all Collateral which can be
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC) is
so perfected.

6



--------------------------------------------------------------------------------



 



          3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, dividend or otherwise) any additional Collateral at any time or from
time to time after the date hereof, such Pledgor will forthwith thereafter take
(or cause to be taken) all action with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will deliver to the
Administrative Agent all information and other items required to be provided
under Section 6.12 of the Credit Agreement with respect thereto within the time
periods specified therein.
          3.4 Certain Representations and Warranties Concerning the Collateral.
Each Pledgor represents and warrants that on the date hereof: (a) each
Subsidiary of such Pledgor whose Equity Interests are required to be pledged
hereunder, and the direct ownership thereof, is listed on Annex A hereto;
(b) the Stock held by such Pledgor consists of the number and type of shares of
the capital stock of the corporations as described in Annex B hereto; (c) such
Stock constitutes that percentage of the issued and outstanding capital stock of
the issuing corporation as set forth in Annex B hereto; (d) such Pledgor is the
holder of record and sole beneficial owner of the Stock held by such Pledgor and
there exists no options or preemption rights in respect of any of the Stock;
(e) the Partnership Interests, Membership Interests and Trust Interests, as the
case may be, held by such Pledgor constitute that percentage of the entire
interest of the respective Pledged Partnership, Pledged LLC or Pledged Trust, as
the case may be, as is set forth under its name in Annex C hereto; and (f) the
Pledgor has complied with the respective procedure set forth in Section 3.2(a)
hereof with respect to each item of Collateral described in Annexes B and C
hereto.
          4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Administrative
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Pledged Securities, which may be held (in
the discretion of the Administrative Agent) in the name of the relevant Pledgor,
endorsed or assigned in blank or in favor of the Administrative Agent or any
nominee or nominees of the Administrative Agent or a sub-agent appointed by the
Administrative Agent.
          5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there
shall have occurred and be continuing an Event of Default, each Pledgor shall be
entitled to exercise, as it shall think fit, all voting and other rights
attaching to any and all Pledged Securities owned by it, and to give consents,
waivers or ratifications in respect thereof, provided that no vote shall be cast
or any consent, waiver or ratification given or any action taken which would
violate, result in breach of any covenant contained in, or be inconsistent with,
any of the terms of this Agreement, the Credit Agreement or any other Loan
Document, or which would have the effect of impairing the security interests of
the Administrative Agent or any other Secured Party in the Collateral or the
priority thereof. All such rights of a Pledgor to vote and to give consents,
waivers and ratifications shall cease upon the occurrence and during the
continuance of an Event of Default, whereupon Section 7 hereof shall become
applicable.
          6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until an Event of
Default shall have occurred and be continuing, all cash dividends, distributions
or other amounts payable in respect of the Pledged Securities shall be paid to
the respective Pledgor, provided that all dividends, distributions or other
amounts payable in respect of the Pledged Securities which represent in whole or
in part an extraordinary, liquidating or other distribution in return of capital
not permitted by the Credit Agreement shall be paid, to the extent so determined
to represent an extraordinary, liquidating or other distribution

7



--------------------------------------------------------------------------------



 



in return of capital not permitted by the Credit Agreement, to the
Administrative Agent and retained by it as part of the Collateral (unless such
cash dividends or distributions are applied to repay the Obligations pursuant to
Section 9 of this Agreement). The Administrative Agent shall also be entitled to
receive directly, and to retain as part of the Collateral:
     (i) all other or additional stock, notes, membership interests, partnership
interests, trust interests or other securities or property (other than cash)
paid or distributed by way of dividend or otherwise in respect of the
Collateral;
     (ii) all other or additional stock, membership interests, partnership
interests trust interests or other securities or property (including cash) paid
or distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, combination of             shares or similar
rearrangement; and
     (iii) all other or additional stock, membership interests, partnership
interests trust interests or other securities or property (including cash) which
may be paid in respect of the Collateral by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate
reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Administrative Agent’s right to receive the proceeds of the Collateral in any
form in accordance with Section 3 of this Agreement. All dividends,
distributions or other payments which are received by the respective Pledgor
contrary to the provisions of this Section 6 or Section 7 shall be received in
trust for the benefit of the Secured Parties, shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over to the
Administrative Agent as Collateral in the same form as so received (with any
necessary endorsement).
          7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If an Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to exercise all of the rights, powers and remedies (whether vested in
it by this Agreement or any other Loan Document or by law) for the protection
and enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured creditor upon default under
the UCC, and the Administrative Agent shall be entitled, without limitation, to
exercise any or all of the following rights, which each Pledgor hereby agrees to
be commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
to such Pledgor payable under Section 6 hereof,
     (ii) to transfer all or any part of the Collateral into the Administrative
Agent’s name or the name of its nominee or nominees;
     (iii) to vote all or any part of the Collateral (whether or not transferred
into the name of the Administrative Agent) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the

8



--------------------------------------------------------------------------------



 



Administrative Agent the proxy and attorney-in-fact of such Pledgor, with full
power of substitution to do so);
     (iv) to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations; and
     (v) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption by any Secured Party of credit risk, and for
such price or prices and on such terms as the Administrative Agent in its
absolute discretion may determine, provided that at least 10 days’ prior written
notice of the time and place of any such sale shall be given to such Pledgor.
The Administrative Agent shall not be obligated to make such sale of Collateral
regardless of whether any such notice of sale has theretofore been given. Each
purchaser at any such sale shall hold the property so sold absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives
and releases to the full extent permitted by law any right or equity redemption
with respect to the Collateral, whether before or after sale hereunder, all
rights, if any, of marshalling the Collateral and any other security for the
Obligations or otherwise, and all rights, if any, of stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. At any such sale, unless prohibited
by applicable law, the Administrative Agent on behalf of all Secured Parties (or
certain of them) may bid for and purchase (by bidding in Obligations or
otherwise) all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Administrative Agent nor any Secured Party
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall it be under any obligation to
take any action whatsoever with regard thereto.
          8. REMEDIES, ETC., CUMULATIVE. Each right, power and remedy of the
Administrative Agent and the other Secured Parties provided for in this
Agreement or any other Loan Document, or now or hereafter existing at law or in
equity or by statute shall be cumulative and concurrent and shall be in addition
to every other such right, power or remedy. The exercise or beginning of the
exercise by the Administrative Agent or any other Secured Party of any one or
more of the rights, powers or remedies provided for in this Agreement or any
other Loan Document or now or hereafter existing at law or in equity or by
statute or otherwise shall not preclude the simultaneous or later exercise by
the Administrative Agent or any other Secured Party of all such other rights,
powers or remedies, and no failure or delay on the part of the Administrative
Agent or any other Secured Party to exercise any such right, power or remedy
shall operate as a waiver thereof. Unless otherwise required by the Loan
Documents, no notice to or demand on any Pledgor in any case shall entitle it to
any other or further notice or demand in similar other circumstances or
constitute a waiver of any of the rights of the Administrative Agent or any
other Secured Party to any other further action in any circumstances without
demand or notice. This Agreement may be enforced only by the action of the
Administrative

9



--------------------------------------------------------------------------------



 



Agent and no other Secured Party shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby.
          9. APPLICATION OF PROCEEDS. (a) All moneys collected by the
Administrative Agent upon any sale or other disposition of the Collateral,
together with all other moneys received by the Administrative Agent hereunder,
shall be applied in accordance with Section 8.03 of the Credit Agreement.
          (b) It is understood that each Pledgor shall remain jointly and
severally liable to the extent of any deficiency between (x) the amount of the
Obligations for which it is liable directly or as a Guarantor that are satisfied
with proceeds of the Collateral and (y) the aggregate outstanding amount of the
Obligations.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Administrative Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify and hold harmless the Administrative Agent and the other Secured
Parties from and against any and all claims, demands, losses, judgments and
liabilities of whatsoever kind or nature, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, arising in connection with any amendment,
waiver or modification to this Agreement and the administration thereof and the
Administrative Agent and the other Secured Parties for all out-of-pocket costs
and expenses (including attorney’s fees) arising out of, in connection with, or
as a result of the exercise by the Administrative Agent of any right or remedy
granted to it hereunder or under any other Loan Document except, with respect to
clause (i) above, for those arising from such Person’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and non-appealable decision. In no event shall the Administrative Agent be
liable, in the absence of gross negligence or willful misconduct on its part as
determined by a court of competent jurisdiction in a final and non-appealable
decision, for any matter or thing in connection with this Agreement other than
to account for moneys or other property actually received by it in accordance
with the terms hereof. If and to the extent that the obligations of any Pledgor
under this Section 11 are unenforceable for any reason, such Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.
          12. FURTHER ASSURANCES; POWER OF ATTORNEY. (a) Each Pledgor agrees
that it will join with the Administrative Agent in executing and, at such
Pledgor’s own expense, file and refile under the Uniform Commercial Code such
financing statements, continuation statements and other documents in such
offices as the Administrative Agent may reasonably deem necessary or appropriate
and wherever required or permitted by law in order to perfect and preserve the
Administrative Agent’s security interest in the Collateral hereunder and hereby
authorizes the Administrative Agent to file financing statements and amendments
thereto

10



--------------------------------------------------------------------------------



 



relative to all or any part of the Collateral without the signature of such
Pledgor where permitted by law, and agrees to do such further acts and things
and to execute and deliver to the Administrative Agent such additional
conveyances, assignments, agreements and instruments as the Administrative Agent
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Administrative Agent
its rights, powers and remedies hereunder or thereunder.
          (b) Each Pledgor hereby appoints the Administrative Agent such
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time after
the occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s reasonable discretion to take any action and to execute
any instrument which the Administrative Agent may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement.
          13. THE ADMINISTRATIVE AGENT AS COLLATERAL AGENT. The Administrative
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Administrative Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Administrative Agent shall act hereunder on the terms and conditions set forth
herein and in Article IX of the Credit Agreement. If any Pledgor fails to
perform or comply with any of its agreements contained in this Agreement and the
Administrative Agent, as provided for by the terms of this Agreement or any
other Loan Document, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the
Administrative Agent incurred in connection with such performance or compliance,
together with interest thereon at the rate then in effect in respect of the Base
Rate Loans, shall be payable by such Pledgor to the Administrative Agent on
demand and shall constitute Obligations secured by the Collateral.
          14. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein, except as otherwise
allowed under the Credit Agreement.
          15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.
(a) Each Pledgor represents, warrants and covenants (which representations,
warranties and covenants shall not, in the case of each Pledgor that owns a
Pledge-Restricted Defeasance Property, be made or performed by such Pledgor
until on and after the occurrence of the Defeasance Trigger Date with respect to
such Pledge-Restricted Defeasance Property) that:
     (i) it is, or at the time when pledged hereunder will be, the legal,
beneficial and record owner of, and has (or will have) good and marketable title
to, all Securities pledged by it hereunder, subject to no pledge, lien,
mortgage, hypothecation, security interest, charge, option or other encumbrance
whatsoever, except Liens permitted under clauses (a) and (b) of Section 7.01 of
the Credit Agreement;
     (ii) it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;

11



--------------------------------------------------------------------------------



 



     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);
     (iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, limited or general
partner, member or creditor of such Pledgor or any of its Subsidiaries) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement (including, without
limitation, the granting by such Pledgor of the Liens granted by it pursuant to
this Agreement), (b) the validity or enforceability of this Agreement, (c) the
perfection or enforceability of the Administrative Agent’s security interest in
the Collateral, except for filings and recordings required under the UCC or
(d) except for compliance with or as may be required by applicable securities
laws, the exercise by the Administrative Agent of any of its rights or remedies
provided herein;
     (v) the execution, delivery and performance of this Agreement by such
Pledgor has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Pledgor’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or, except pursuant to this Agreement, the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Pledgor is a party or affecting such
Pledgor or the properties of such Pledgor or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Pledgor or its property is subject; or (c) violate any
applicable Laws, except as could not reasonably be expected to have a Material
Adverse Effect;
     (vi) all the shares of Stock constituting Collateral have been duly and
validly issued, are fully paid and non-assessable, to the extent such concepts
are applicable, and are subject to no options to purchase or similar rights;
     (vii) the pledge, assignment and delivery to the Administrative Agent in
the State of New York of the original Certificated Securities, endorsed to the
Administrative Agent or accompanied by undated stock powers or other instruments
of transfer executed in blank, creates a valid and perfected first priority Lien
in such Securities and the proceeds thereof, subject to no other Lien other than
Liens permitted under clause (b) of Section 7.01 of the Credit Agreement or to
any agreement purporting to grant to any third party a Lien on the property or
assets of such Pledgor which would include the Securities;
     (viii) it has the unqualified right to pledge and grant a security interest
in the Partnership Interests, Membership Interests and Trust Interests as herein
provided

12



--------------------------------------------------------------------------------



 



without the consent of any other Person, firm, association or entity which has
not been obtained;
     (ix) the Partnership Interests, Membership Interests and Trust Interests
pledged by it pursuant to this Agreement have been validly acquired and are
fully paid for and are duly and validly pledged hereunder;
     (x) it is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any partnership
agreement of any Pledged Partnership or limited liability company agreement of
any Pledged LLC or trust agreement of any Pledged Trust, and such Pledgor is not
in violation of any other material provisions of any partnership agreement of
any Pledged Partnership or limited liability company agreement of any Pledged
LLC or trust agreement of any Pledged Trust, or otherwise in default or
violation thereunder, no Partnership Interest, Membership Interest or Trust
Interest is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Pledgor by any Person with
respect thereto and as of the Closing Date, there are no certificates,
instruments, documents or other writings (other than the partnership agreements
and certificates, if any, delivered to the Administrative Agent) which evidence
any Partnership Interest, Membership Interest or Trust Interest of such Pledgor;
     (xi) the pledge and assignment of the Partnership Interests, the Membership
Interests and the Trusts Interests pursuant to this Agreement, together with the
relevant filings, consents or recordings (which filings, consents and recordings
have been made or obtained), creates a valid, perfected and continuing first
priority security interest in such Partnership Interests, Membership Interests
and Trust Interests and the proceeds thereof, subject to no prior lien or
encumbrance other than Liens permitted under clause (b) of Section 7.01 of the
Credit Agreement or to any agreement purporting to grant to any third party a
lien or encumbrance on the property or assets of such Pledgor which would
include the Collateral;
     (xii) there are no currently effective financing statements under the UCC
covering any property which is now or hereafter may be included in the
Collateral and such Pledgor will not, without the prior written consent of the
Administrative Agent, execute and, until the Termination Date (as hereinafter
defined), allow there to be on file in any public office, any enforceable
financing statement or statements covering any or all of the Collateral, except
financing statements filed or to be filed in favor of the Administrative Agent
as secured party;
     (xiii) it shall give the Administrative Agent prompt notice of any written
claim relating to the Collateral and shall deliver to the Administrative Agent a
copy of each other demand, notice or document received by it which may
materially and adversely affect the Administrative Agent’s interest hereunder in
the Collateral promptly upon, but in any event within 10 days after, such
Pledgor’ s receipt thereof;
     (xiv) it shall not withdraw as a partner of any Pledged Partnership or
member of any Pledged LLC or a trustee of any trust, or file or pursue or take
any action which may,

13



--------------------------------------------------------------------------------



 



directly or indirectly, cause a dissolution or liquidation of or with respect to
any Pledged Partnership, Pledged LLC or Pledged Trust, or seek a partition of
any property of any Pledged Partnership, Pledged LLC or Pledged Trust, except in
connection with a transaction permitted by the Credit Agreement;
     (xv) as of the date hereof, all of its Partnership Interests, Membership
Interests and Trust Interests are uncertificated and each Pledgor covenants and
agrees that it will not approve any action by any Pledged Partnership Pledged
LLC or Pledged Trust to convert such uncertificated interests into certificated
interests;
     (xvi) it will take no action which would violate or be inconsistent with
any of the terms of any Loan Document, or which would have the effect of
impairing the position or interests of the Administrative Agent or any other
Secured Party under any Loan Document except in connection with a transaction
permitted by the Credit Agreement;
     (xvii) “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Administrative Agent over all of such Pledgor’s Collateral consisting of
Securities with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC;
     (xviii) “control” (as defined in Section 9-104 of the UCC) have been
obtained by the Administrative Agent over all Collateral Accounts;
     (xix) it will furnish to the Administrative Agent prompt written notice of
any issuance of Equity Interests that occurs after the date hereof by a Pledged
LLC, Pledged Partnership, Pledged Trust or other Person that has issued Equity
Interests which are pledged (in whole or in part) by a Pledgor hereunder; and
     (xx) except as set forth on Annex F, it has not (1) changed its corporate
or organizational name in the past five years or (2) changed its jurisdiction of
incorporation or organization during the past four months.
          (b) Each Issuer hereby represents and warrants (which representations
and warranties shall not, in the case of each Issuer of Securities of a Pledgor
that owns a Pledge-Restricted Defeasance Property, be made by such Issuer until
on and after the Defeasance Trigger Date with respect to such Pledge-Restricted
Defeasance Property) that:
     (i) this Agreement has been duly authorized, executed and delivered by such
Issuer and constitutes a legal, valid and binding obligation of such Issuer
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);
     (ii) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, limited or general
partner, member or creditor of such Issuer or any of its Subsidiaries) and no
consent, license, permit,

14



--------------------------------------------------------------------------------



 



approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Issuer in connection with the execution, delivery or
performance of this Agreement;
     (iii) the execution, delivery and performance of this Agreement by such
Issuer has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Issuer’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Issuer is a party or affecting such Issuer or the properties of such Issuer or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Issuer or its
property is subject, except as could not reasonably be expected to have a
Material Adverse Effect; or (c) violate any applicable Laws, except as could not
reasonably be expected to have a Material Adverse Effect; and
     (iv) the pledge by the applicable Pledgor of, and the granting by the
applicable Pledgor of a security interest in, the Equity Interests of such
Issuer to the Administrative Agent, for the benefit of the Creditor Parties,
does not contravene the terms of any of such Issuer’s Organization Documents.
          16. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each
Pledgor under this Agreement shall be absolute, irrevocable and unconditional
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation:
     (i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Loan Documents, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof,
     (ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement;
     (iii) any furnishing of any additional security to the Administrative Agent
or its assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;
     (iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     (v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Pledgor or
any Subsidiary of such Pledgor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not such Pledgor shall have notice or knowledge of any of the
foregoing.

15



--------------------------------------------------------------------------------



 



          17. PRIVATE SALES OF PLEDGED SECURITIES If at any time when the
Administrative Agent shall determine to exercise its right to sell all or any
part of the Pledged Securities pursuant to Section 7 hereof, and such Pledged
Securities or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Securities Act, as then in effect, the
Administrative Agent may, in its sole and absolute discretion, sell such Pledged
Securities or part thereof by private sale in such manner and under such
circumstances as the Administrative Agent may deem necessary or advisable in
order that such sale may legally be effected without such registration. Without
limiting the generality of the foregoing, in any such event the Administrative
Agent, in its sole and absolute discretion, (i) may proceed to make such private
sale notwithstanding that a registration statement for the purpose of
registering such Pledged Securities or part thereof shall have been filed under
the Securities Act, (ii) may approach and negotiate with a single possible
purchaser, or accept the first offer received, to effect such sale and (iii) may
restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Pledged Securities or part thereof. In the
event of any such sale, the Administrative Agent and the other Secured Parties
shall incur no responsibility or liability for selling all or any part of the
Pledged Securities at a price which the Administrative Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.
          18. TERMINATION; RELEASE. (a) After the Termination Date (as defined
below), this Agreement shall terminate (provided that all indemnities set forth
herein and in the other Loan Documents including, without limitation, in
Section 11 hereof shall survive any such termination) and the Administrative
Agent, at the request and expense of the Pledgors, will execute and deliver to
the Pledgors a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement as provided above, and will duly assign,
transfer and deliver to the Pledgors (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Administrative Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which all of the Commitments have
been terminated, no Note under the Credit Agreement is unpaid, all Loans have
been paid in full, all Letters of Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuer and all other Obligations have been paid in full.
          (b) In the event that any Investment Property included in the
Borrowing Pool is removed from the Borrowing Pool in accordance with
Section 2.18(c), (d), (e) and (f)(ii) of the Credit Agreement, and all required
prepayments of Loans and all obligations to Cash Collateralize L/C Obligations,
if any, have been made in connection therewith, the Administrative Agent, at the
request and expense of the Borrower, will release from the security interest
granted by the applicable Pledgor(s) under this Agreement (without recourse and
without any representation or warranty) the Equity Interests of (i) the
Affiliated Investor that owns such Investment Property and (ii) each Subsidiary
of the Borrower or the REIT that directly or indirectly owns Equity Interests of
such Affiliated Investor; provided, that notwithstanding the foregoing, no
Equity Interests of any Subsidiary of the Borrower or the REIT shall be released
if such Subsidiary (i) owns all or any part of any other Investment Property
included in the

16



--------------------------------------------------------------------------------



 



Borrowing Pool or (ii) directly or indirectly owns any Equity Interests of any
Affiliated Investor that owns any other Investment Property included in the
Borrowing Pool. The Administrative Agent shall, at the sole expense of the
Borrower, take such further actions as reasonably requested by the Borrower to
evidence and confirm any such release of Collateral as a result of the foregoing
provisions this clause (b).
          (c) In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or other disposition permitted by
Section 7.05 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 10.01 of the
Credit Agreement), and the proceeds of such sale or other disposition or from
such release are applied in accordance with the terms of the Credit Agreement to
the extent required to be so applied, the Administrative Agent, at the request
and expense of the respective Pledgor, will release such Collateral from this
Agreement, duly assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold, disposed of or released and as may be in possession
of the Administrative Agent and has not theretofore been released pursuant to
this Agreement.
          (d) At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 18(a), (b) or (c) hereof, it shall deliver
to the Administrative Agent a certificate signed by an officer stating that the
release of the respective Collateral is permitted pursuant to Section 18(a),
(b) or (c) hereof. The Administrative Agent shall have no liability whatsoever
to any Secured Party as the result of any release of Collateral by it in
accordance with (or which the Administrative Agent in the absence of gross
negligence and willful misconduct believes to be in accordance with) this
Section 18.
          19. NOTICES, ETC. All notices and other communications hereunder shall
be in writing (including telegraphic, telex, telecopier, facsimile or cable
communication) and shall be delivered, telegraphed, telexed, telecopied, faxed,
cabled, or mailed (by first class mail, postage prepaid):
     (i) if to any Pledgor or Issuer, at its address set forth opposite its
signature below;
     (ii) if to the Administrative Agent, at its address set forth on
Schedule 10.02 of the Credit Agreement.
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
          20. WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Administrative Agent (with the consent of
the Required Lenders or all of the Lenders, to the extent required by
Section 10.01 of the Credit Agreement) and each Pledgor affected thereby.
          21. ADMINISTRATIVE AGENT AND OTHER SECURED PARTIES NOT BOUND.
(a) Nothing herein shall be construed to make the Administrative Agent or any
other

17



--------------------------------------------------------------------------------



 



Secured Party liable as a general partner or limited partner of any Pledged
Partnership or as a member of any Pledged LLC or as a trustee of any Pledged
Trust, and neither the Administrative Agent nor any Secured Party by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a general partner or
limited partner of any Pledged Partnership or of a member of any Pledged LLC or
of a trustee of any Pledged Trust. The parties hereto expressly agree that,
unless the Administrative Agent shall become the absolute owner of a Partnership
Interest or a Membership Interest or a Trust Interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture or
membership agreement among the Administrative Agent, any other Secured Party
and/or a Pledgor.
          (b) The Administrative Agent shall have only those powers set forth
herein and the Administrative Agent and the other Secured Parties shall assume
none of the duties, obligations or liabilities of a general partner or limited
partner of any Pledged Partnership or of a member of any Pledged LLC, or of a
trustee of any trust or of a Pledgor.
          (c) The Administrative Agent and the other Secured Parties shall not
be obligated to perform or discharge any obligation of a Pledgor as a result of
the collateral assignment hereby effected.
          (d) The acceptance by the Administrative Agent of this Agreement, with
all the rights, powers, privileges and authority so created, shall not at any
time or in any event obligate the Administrative Agent or any other Secured
Party to appear in or defend any action or proceeding relating to the Collateral
to which it is not a party, or to take any action hereunder or thereunder, or to
expend any money or incur any expenses or perform or discharge any obligation,
duty or liability under the Collateral.
          22. MISCELLANEOUS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 18 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided that no Pledgor
shall assign any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent (with the prior written consent of
the Required Lenders or all of the Lenders, to the extent required by
Section 10.01 of the Credit Agreement) (and any attempted such assignment
without such consent shall be null and void), and (iii) inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent, the other Secured Parties and their respective successors,
transferees and assigns. The headings of the several sections and subsections in
this Agreement are for purposes of reference only and shall not limit or define
the meaning hereof. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. To the fullest extent permitted by
applicable law, no Pledgor or Issuer shall assert, and each of the Pledgors and
Issuers hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the

18



--------------------------------------------------------------------------------



 



transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of proceeds thereof.
          23. GOVERNING LAW, ETC. (a) THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE SECURED PARTIES AND OF THE PLEDGORS AND THE ISSUERS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS. Any legal action or proceeding
with respect to this Agreement or any other Loan Document may be brought in the
courts of the State of New York sitting in New York County or of the United
States of America for the Southern District of New York, and any appellate court
from any thereof and, by execution and delivery of this Agreement, each Pledgor
and each Issuer hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts. Each Pledgor and each Issuer further irrevocably consents to
the service of process out of any of the aforementioned courts, in the manner
provided for in Section 10.02 of the Credit Agreement, to each Pledgor and
Issuer at its address set forth opposite its signature below. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided law. Nothing herein shall affect the
right of any of the Secured Parties to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Pledgor in any other jurisdiction.
          (b) Each Pledgor and each Issuer hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to in clause
(a) above and hereby further irrevocably waives and agrees not to plead or claim
in any such court that such action or proceeding brought in any such court has
been brought in an inconvenient forum.
          (c) EACH PLEDGOR, EACH ISSUER AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          24. ADDITIONAL PLEDGORS. (a) It is understood and agreed that any
Subsidiary of the REIT that is required to become a party to this Agreement
pursuant to the Credit Agreement shall become a Pledgor hereunder by executing a
joinder agreement in the form attached hereto as Annex E (each, a Pledge
Agreement Joinder”).
(b) Each Pledgor hereby agrees it will cause each issuer of any Equity Interests
owned by such Pledgor (other than any issuer that is a Non-Borrowing Base
Subsidiary) to become an Issuer hereunder by executing a Pledge Agreement
Joinder.
          25. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so

19



--------------------------------------------------------------------------------



 



executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
          26. CONTRIBUTION. At any time a payment is made by any Pledgor (other
than the Borrower) (each, a “Specified Pledgor”) in respect of the Obligations
from the proceeds of any sale or other disposition of Collateral owned by such
Specified Pledgor (each, a “Relevant Payment”), the right of contribution of
each Specified Pledgor hereunder against each other such Specified Pledgor shall
be determined as provided in the immediately following sentence, with the right
of contribution of each Specified Pledgor to be revised and restated as of each
date on which a Relevant Payment is made. At any time that a Relevant Payment is
made by a Specified Pledgor that results in the aggregate payments made by such
Specified Pledgor hereunder in respect of the Obligations to and including the
date of the Relevant Payment exceeding such Specified Pledgor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Specified
Pledgors hereunder in respect of the Obligations from the proceeds of any sale
or other disposition of Collateral owned by the Specified Pledgors to and
including the date of the Relevant Payment (such excess, the “Aggregate Excess
Amount”), each such Specified Pledgor shall have a right of contribution against
each other Specified Pledgor who either has not made (or whose Collateral has
not been used to make) any payments or has made (or whose Collateral has been
used to make) payments hereunder in respect of the Obligations to and including
the date of the Relevant Payment in an aggregate amount less than such other
Specified Pledgor’s Contribution Percentage of the aggregate payments made to
and including the date of the Relevant Payment by all Specified Pledgors
hereunder in respect of the Obligations from the proceeds of any sale or other
disposition of Collateral owned by the Specified Pledgors (the aggregate amount
of such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Specified
Pledgor and the denominator of which is the Aggregate Excess Amount of all
Specified Pledgors multiplied by (y) the Aggregate Deficit Amount of such other
Specified Pledgor. A Specified Pledgor’s right of contribution pursuant to the
preceding sentences shall arise at the time of each computation, subject to
adjustment at the time of any subsequent computation; provided, that no
Specified Pledgor may take any action to enforce such right until the
Termination Date has occurred, it being expressly recognized and agreed by all
parties hereto that any Specified Pledgor’s right of contribution arising
pursuant to this Agreement against any other Specified Pledgor shall be
expressly junior and subordinate to such other Specified Pledgor’s obligations
and liabilities in respect of the Obligations and any other obligations owing
under this Agreement. As used in this Section 26: (i) each Specified Pledgor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Specified Pledgor by (y) the
aggregate Adjusted Net Worth of all Specified Pledgors; (ii) the “Adjusted Net
Worth” of each Specified Pledgor shall mean the greater of (x) the Net Worth (as
defined below) of such Specified Pledgor and (y) zero; and (iii) the “Net Worth”
of each Specified Pledgor shall mean the amount by which the fair salable value
of such Specified Pledgor’s assets on the date of any Relevant Payment exceeds
its existing debts and other liabilities (including contingent liabilities, but
without giving effect to any obligations arising under this Agreement, any
Guaranteed Obligations under, and as defined in, the Guaranty) on such date. All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 26 or any other Loan Document, each Specified
Pledgor who makes (or whose Collateral has been used to make) any payment in
respect of the Obligations shall have no right of contribution or subrogation
against any other Specified Pledgor in respect of such

20



--------------------------------------------------------------------------------



 



payment. Each of the Specified Pledgors recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution. In this connection, each Specified
Pledgor has the right to waive its contribution right against any Specified
Pledgor to the extent that after giving effect to such waiver such Specified
Pledgor would remain solvent, in the determination of the Administrative Agent
or the Required Lenders.
          27. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION); JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. No Pledgor shall change its legal
name, its type of organization or its status as a Registered Organization (in
the case of a Registered Organization), as the case may be, its jurisdiction of
organization, its Location, or its organizational identification number (if
any), except that any such changes shall be permitted (so long as not in
violation of the applicable requirements of the Loan Documents and so long as
the same do not involve (x) a Registered Organization ceasing to constitute same
or (y) any Pledgor changing its jurisdiction of organization or Location from
the United States or a State thereof to a jurisdiction of organization or
Location, as the case may be, outside the United States or a State thereof) if
(i) it shall have given to the Administrative Agent not less than 10 Business
Days’ prior written notice of each change to its legal name, its type of
organization, whether or not it is a Registered Organization, its jurisdiction
of organization, its Location and its organizational identification number (if
any), and (ii) in connection with the respective change or changes, it shall
have taken all action reasonably requested by the Administrative Agent to
maintain the security interests of the Administrative Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that any Pledgor does not have an
organizational identification number on the date hereof and later obtains one,
such Pledgor shall promptly thereafter deliver a written notification to the
Administrative Agent of such organizational identification number and shall take
all actions reasonably satisfactory to the Administrative Agent to the extent
necessary to maintain the security interest of the Administrative Agent in the
Collateral intended to be granted hereby fully perfected and in full force and
effect.
          28. SEVERABILITY. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          29. HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
          30. ACKNOWLEDGMENTS AND AGREEMENTS BY ISSUERS AND PLEDGORS

21



--------------------------------------------------------------------------------



 



          (a) Each Issuer acknowledges receipt of a copy of this Agreement and
agrees to be bound hereby and agrees to comply with the terms hereof as such
terms are applicable to such Issuer.
          (b) Without limiting the foregoing provisions of this Section 30:
     (i) Each Pledgor hereby irrevocably agrees not to vote to amend, and each
Issuer hereby irrevocably agrees not to amend, (i) the applicable Issuer’s
Organization Documents to provide that its Pledged Securities are “securities”
governed by Article 8 of the UCC or (ii) the provisions of the applicable
Issuer’s Organization Documents stating that the Pledged Securities of such
Issuer are securities governed by Article 8 of the UCC, and each Pledgor and
each Issuer hereby agrees and acknowledges that any such vote shall be invalid
and any such amendment shall be void ab initio.
     (ii) Each Pledgor, and each Issuer, hereby irrevocably (a) consents to the
grant of the security interests by all applicable Pledgors described in this
Pledge Agreement, (b) consents to any transfer or conveyance of the Collateral
to the Administrative Agent or any other Person pursuant to the Administrative
Agent’s exercise of any of its rights and remedies under this Pledge Agreement
or any of the other Loan Documents, at law or in equity, (c) consents to the
admission of any transferee, upon any transfer of any of the Collateral to such
transferee pursuant to an exercise of the Administrative Agent’s rights and
remedies, as a partner (including as the general partner) or member (including
as the managing member) of the applicable partnership or limited liability
company, and (d) agrees that all terms and conditions in the Organization
Documents applicable to the pledge of any Collateral, the enforcement thereof,
the transfer of any Collateral or the admission of any transferee of any
Collateral as a partner (including as the general partner) or member (including
as the managing member) of any partnership or limited liability company have
been satisfied or waived.
     (iii) Each Issuer hereby agrees that it will comply with all instructions
given by the Administrative Agent with respect to the Equity Interests of such
Issuer pledged by the applicable Pledgor hereunder without further consent by
such Pledgor. The Administrative Agent hereby agrees that it will not deliver
any instructions pursuant to this Section 30(b)(iii) to any Issuer with respect
to any pledged Equity Interests issued by such Issuer, except upon the
occurrence and during the continuance of an Event of Default.
* * * *

22



--------------------------------------------------------------------------------



 



[Signature Page to Joinder to Pledge Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused
this Agreement to be executed and delivered by their duly authorized officers as
of the date first above written.

              Address:   PLEDGORS:                
c/o W.P. Carey & Co. LLC
  CORPORATE PROPERTY ASSOCIATES     50 Rockefeller Plaza   16 - GLOBAL
INCORPORATED     New York, NY 10020            
Fax No.:                         
  By:   /s/ Christopher Hayes    
Email:                             
     
 
Name: Christopher Hayes    
Attention:                     
      Title: Vice President    

            CPA 16 MERGER SUB INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            APPLIED FOUR (DE) QRS 14-75, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            APPLIED UTAH (UT) QRS 14-76, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            ASSEMBLY (MD)
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon       Title:  
Trustee   

2



--------------------------------------------------------------------------------



 



         

            BANDWIDTH (UT) QRS 14-58, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       Title:  
Vice President     

            BP(IL)GP QRS 14-97, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            BP(IL) TRUST
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee     

            COLD (DE) QRS 12-50, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President          CPA16 GERMAN (DE) LIMITED PARTNERSHIP          
    By: CPA16 GERMAN GP (DE) QRS 16-155, INC., as its general partner          
    By:   /s/ Christopher Hayes       Name:   Christopher Hayes        Title:  
Vice President        CPA16 GERMAN GP (DE) QRS 16-155, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President   

3



--------------------------------------------------------------------------------



 



            CRATE (GER) QRS 16-142 LLC               By: CPA16 GERMAN
(DE) LIMITED PARTNERSHIP, as managing member               By: CPA16 GERMAN GP
(DE) QRS 16-155, Inc., its general partner               By:   /s/ Brooks G.
Gordon       Name:   Brooks G. Gordon        Title:   Director        DOUGH
(DE) QRS 14-77, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director     

            DOUGH (MD)
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee     

            FIT(TX)GP QRS 12-60, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director     

            FIT(TX) TRUST
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee   

4



--------------------------------------------------------------------------------



 



         

            FRAME (TX) QRS 14-25, INC.
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Director     

            INITIATOR (CA) QRS 12-53, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       Title:  
Vice President     

            INITIATOR (CA) QRS 14-62, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            LEATHER (DE) QRS 14-72, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            LTI (DE) QRS 14-81, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            LTI TRUST (MD)
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon        Title:  
Trustee   

5



--------------------------------------------------------------------------------



 



            METAL (DE) QRS 14-67, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President        PLATES (DE) QRS 14-63, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President          POLD (GER) QRS 16-133 LLC               By:
CPA16 GERMAN (DE) LIMITED PARTNERSHIP, as its managing member               By:
CPA16 GERMAN GP (DE) QRS 16-155, Inc., as its general partner              
By:   /s/ Christopher Hayes       Name:   Christopher Hayes        Title:   Vice
President        POPCORN (TX) QRS 14-43, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President   

            STORAGE (DE) QRS 14-23, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

6



--------------------------------------------------------------------------------



 



            VINYL (DE) QRS 14-71, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President          ISSUERS:               AFD (KV) LLC            
  By: STORAGE (DE) QRS 14-23, INC., as its managing member               By:  
/s/ Christopher Hayes       Name:   Christopher Hayes        Title:   Vice
President        APPLIED FOUR (DE) QRS 14-75, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            APPLIED UTAH (UT) QRS 14-76, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President     

            ASSEMBLY (MD)
      By:   /s/ Brooks G. Gordon       Name:   Brooks G. Gordon       Title:  
Trustee   

7



--------------------------------------------------------------------------------



 



         

                  AUTOSAFE AIRBAG 12 (CA) LP    
 
                By: INITIATOR (CA) QRS 12-53, INC., as its general partner    
 
           
 
  By:   /s/ Christopher Hayes    
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President           AUTOSAFE AIRBAG 14 (CA) LP    
 
                By: INITIATOR (CA) QRS 14-62, INC., as its general partner    
 
           
 
  By:   /s/ Christopher Hayes    
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President           BANDWIDTH (UT) QRS 14-58, INC.
          By:     /s/ Christopher Hayes             Name: Christopher Hayes     
        Title: Vice President                    BP(IL)GP QRS 14-97, INC.
          By:     /s/ Christopher Hayes             Name: Christopher Hayes     
        Title: Vice President     

8



--------------------------------------------------------------------------------



 



         

            BP(IL) L.P.               By: BP(IL)GP QRS 14-97, INC., as its
general partner               By:   /s/ Christopher Hayes       Name:  
Christopher Hayes        Title:   Vice President                BP(IL) TRUST
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Trustee                  CAN (WI) QRS 12-34, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President                  CAN-TWO (DE) QRS 12-67, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President                  COLD (DE) QRS 12-50, INC.
      By:   /s/ Christopher Hayes       Name:   Christopher Hayes       
Title:   Vice President          CPA16 GERMAN (DE) LIMITED PARTNERSHIP          
    By: CPA16 GERMAN GP (DE) QRS 16-155, INC., as its general partner          
    By:   /s/ Christopher Hayes       Name:   Christopher Hayes        Title:  
Vice President   

9



--------------------------------------------------------------------------------



 



            CPA16 GERMAN GP (DE) QRS 16-155, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President        CTS(IN) QRS 12-63, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President          CUPS (DE) LP               By: PLATES (DE) QRS
14-63, INC., as its general partner               By:   /s/ Christopher Hayes   
    Name:   Christopher Hayes        Title:   Vice President   

10



--------------------------------------------------------------------------------



 



                  DELAWARE FRAME (TX), LP    
 
                By: FRAME (TX) QRS 14-25, INC., as its general partner    
 
           
 
  By:   /s/ Christopher Hayes    
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President           DEVELOP (TX) LP    
 
                By: POPCORN (TX) QRS 14-43, INC., as its general partner    
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President           DOUGH (DE) QRS 14-77, INC.
          By:     /s/ Christopher Hayes              Name: Christopher Hayes   
          Title: Vice President              DOUGH (MD)
          By:     /s/ Brooks G. Gordon             Name: Brooks G. Gordon       
      Title: Trustee     

11



--------------------------------------------------------------------------------



 



         

                  DYNE (DE) LP    
 
                By: METAL (DE) QRS 14-67 INC., as its general partner    
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President    

                  FABRIC (DE) GP    
 
                By: LEATHER (DE) QRS 14-72, INC., as its general partner    
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President           FIT(TX)GP QRS 12-60, INC.
          By:     /s/ Christopher Hayes              Name: Christopher Hayes   
          Title: Vice President       

                  FIT(TX) LP    
 
                By: FIT(TX)GP QRS 12-60, INC., as its general partner    
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President           FIT(TX) TRUST
          By:     /s/ Brooks G. Gordon              Name: Brooks G. Gordon     
        Title: Trustee       

12



--------------------------------------------------------------------------------



 



            FRAME (TX) QRS 14-25, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            GERB (CT) QRS 14-73, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            HOTEL (MN) QRS 16-84, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            HOTEL OPERATOR (MN) TRS 16-87, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            INITIATOR (CA) QRS 12-53, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            INITIATOR (CA) QRS 14-62, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

13



--------------------------------------------------------------------------------



 



            JEN (MA) QRS 12-54, INC.
      By:   /s/ Christopher Hayes          Name: Christopher Hayes         
Title: Vice President        KSM LIVINGSTON (NJ) QRS 16-76, INC.
      By:   /s/ Christopher Hayes          Name: Christopher Hayes         
Title: Vice President     

            LEATHER (DE) QRS 14-72, INC.
      By:   /s/ Christopher Hayes          Name: Christopher Hayes         
Title: Vice President          LEI (GER) QRS 16-134 LLC  
 
            By: POLD (GER) QRS 16-133, LLC  
 
            By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP, its managing member  
 
            By: CPA16 GERMAN GP (DE) QRS 16-155, Inc., its general partner  
 
         
 
By:   /s/ Christopher Hayes   
 
         
 
    Name: Christopher Hayes
Title: Vice President       LINCOLN (DE) LP  
 
            By: LTI (DE) QRS 14-81, INC., as its general partner  
 
         
 
By:   /s/ Christopher Hayes     
 
         
 
    Name: Christopher Hayes    
 
    Title: Vice President    

14



--------------------------------------------------------------------------------



 



            LPD (CT) QRS 16-132, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            LPORT 2 (WA) QRS 16-147, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            LTI (DE) QRS 14-81, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            LTI TRUST (MD)
      By:   /s/ Brooks G. Gordon        Name:   Brooks G. Gordon        Title:  
Trustee     

            META (CA) QRS 14-6, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            METAL (DE) QRS 14-67, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

15



--------------------------------------------------------------------------------



 



                  MORE APPLIED FOUR (DE) LLC    
 
                By: APPLIED FOUR (DE) QRS 14-75, INC., as its managing member  
 
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President    

                  MORE APPLIED UTAH (UT) LLC    
 
                By: APPLIED UTAH (UT) QRS 14-76, INC., as its managing member  
 
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President    

                  NETWORK (UT) LLC    
 
                By: BANDWIDTH (UT) QRS 14-58, INC., as its managing member    
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President    

            PLATES (DE) QRS 14-63, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

16



--------------------------------------------------------------------------------



 



                  POLD (GER) QRS 16-133 LLC    
 
                By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP, as its managing
member    
 
                By: CPA16 GERMAN GP (DE) QRS 16-155, Inc., as its general
partner    
 
           
 
  By:   /s/ Christopher Hayes     
 
     
 
Name: Christopher Hayes    
 
      Title: Vice President    

            POPCORN (TX) QRS 14-43, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            PRINT (WI) QRS 12-40, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            PWE (MULTI) QRS 14-85, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            SHO LANDLORD (FL) QRS 16-104, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

17



--------------------------------------------------------------------------------



 



            STORAGE (DE) QRS 14-23, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President          TEL (VA) QRS 12-15, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            URSA (VT) QRS 12-30, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

            VINYL (DE) QRS 14-71, INC.
      By:   /s/ Christopher Hayes        Name:   Christopher Hayes       
Title:   Vice President     

                  WINDOUGH (DE) LP    
 
                By: DOUGH (DE) QRS 14-77, INC., as its general partner    
 
           
 
  By:   /s/ Brooks G. Gordon     
 
     
 
Name: Brooks G. Gordon    
 
      Title: Director    

18



--------------------------------------------------------------------------------



 



                CRATE (GER) QRS 16-142 LLC  
 
       
 
    By: CPA16 GERMAN (DE) LIMITED PARTNERSHIP, as managing member  
 
       
 
    By: CPA16 GERMAN GP (DE) QRS 16-155, Inc., its general partner  
 
       
 
 
  By:   /s/ Brooks G. Gordon
 
 
       
 
 
      Name: Brooks G. Gordon
 
 
      Title: Director
 

                  BEVERAGE (GER) QRS 16-141 LLC    
 
                By: CRATE (GER) QRS 16-142 LLC, as its managing member    
 
           
 
  By:   /s/ Brooks G. Gordon    
 
     
 
Name: Brooks G. Gordon    
 
      Title: Director    

19



--------------------------------------------------------------------------------



 



          Accepted and Agreed to:    
 
        BANK OF AMERICA, N.A., as Administrative Agent    
 
       
By:
  /s/ Eyal Namordi     
 
 
 
Name: Eyal Namordi    
 
  Title: Senior Vice President    

20